DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 6/9/2021 have been entered, wherein claims 1-6 were amended. Accordingly, claims 1-6 have been examined herein. The previous specification objections and 35 USC 112 rejections have been withdrawn due to applicant’s amendments. This action is Final.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Belli et al. (US PGPUB 20070099543), hereinafter Belli.
Regarding claim 1, Belli teaches a multiple polishing head (10) (Belli teaches machining tools can be selected from polishing grinding wheels, among other things (paragraphs 0031-0034)), especially suitable for working on stone materials to carry out roughing or surface finishing operations (Belli’s device is capable of working on stone materials to carry out roughing or surface finishing operations)  and arranged to be combined with a robotic manipulator (20) (Belli’s slide 24 of fig. 5 generically qualifies as a robotic manipulator), said multiple polishing head comprising: 
 a frame (fig. 5, auxiliary supporting part 14); 
a flange fixed to the frame and adapted for mounting the multiple polishing head to a wrist of an arm of the robotic manipulator (see Belli’s annotated fig. 5 below); 

    PNG
    media_image1.png
    810
    692
    media_image1.png
    Greyscale

and at least two electrospindles (splindles 8 and 13, fig. 5) each having a housing and a front face, each said at least two electrospindles attached to a lower face of the frame via a flat side of the housing so that said flat sides are substantially coplanar with each other (see Belli’s annotated fig. 5 below).

    PNG
    media_image2.png
    326
    627
    media_image2.png
    Greyscale

	Belli does not explicitly teach a robotic manipulator with multiple degrees of freedom or each said front face provided with a respective tool. 
	However, Belli does teach slide 24 in figure 1 is mounted to cross-member 5 and carriage 6 to allow the machining head to translate in the X and Y direction [0021]. Belli also teaches the work-centre 1 can be used to machine plates of stone marble or glass [0021]. Additionally, Belli teaches the spindle 13 can be coupled to a machining tool 16 [0023]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Belli to incorporate the teaching of a carriage and cross member to allow Belli’s embodiment of fig. 5 to translate in the x and y direction. Additionally, it would have been obvious to couple a machining tool to the spindles of the embodiment depicted in figure 5. Doing so would allow Belli’s invention to function as intended. 
	Belli, as modified, now teaches a robotic manipulator with multiple degrees of freedom and each said front face provided with a respective tool. 
	Regarding claim 2, Belli, as modified, teaches wherein the frame has an inclined plane defining an upper part of the frame (The claim language does not state what the “inclined , said flange (12) fixed to the inclined plane (18) (see Belli’s annotated fig. 5 below).  

    PNG
    media_image3.png
    412
    737
    media_image3.png
    Greyscale

	Regarding claim 3, Belli, as modified, teaches comprising three said electrospindles (24) (paragraph 0053, Belli teaches the possibility of envisaging more than two machining heads in order to obtain the consecutive passing of more than two tools along the edge of the plate is not ruled out either). Further, it would have been obvious to include additional spindles (for instance three) to obtain the consecutive passing of more than two tools. Specifically, it would have been obvious to extend the auxiliary supporting part 14 in fig. 5 to allow a third spindle to be mounted. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Belli et al. (US PGPUB 20070099543), hereinafter Belli, as applied to claims 1 and 3 above, and further in view of Panergo et al. (US PGPUB 20130109277), hereinafter Panergo.
Regarding claim 4, Belli, as modified, teaches characterized in that the electrospindles (24) are aligned with each other on said frame (22) (As modified in the rejection of claim 3, Belli teaches three spindles aligned with each other on the auxiliary supporting structure 14). 
	Belli does not explicitly teach the electrospindles are fixed to said frame with mechanical devices or by magnetic attachments.  
	However, Belli does teach the auxiliary supporting structure 14 carries the electrospindle assemblies [0047]. 
	Panergo teaches an end effector attached to a robotic manipulator wherein three spindles are provided (fig. 4). Additionally, Panergo teaches three pneumatic cylinders 440 to independently retract and extend each tool attached to each respective spindle. Panergo also teaches mechanical means in the form of guide pins 460 and slots 438 (which are incorporated into the frame member) in order to attach the spindles to the frame but also allow the tools to extend and retract under the control of the pneumatic cylinders. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Belli to incorporate the teachings of Panergo in order to provide a multiple polishing head, wherein each spindle of Belli’s three spindles are independently operable to retract or extend under the control of three respective pneumatic cylinders mounted to a rear face of each electrospindle. Further, it would have been obvious to adapt Belli’s frame structure 14 to incorporate Panergo’s teaching of slots and guide pins in order to mount the cylinders by mechanical means but also allow the cylinders to extend and retract under the control of the pneumatic cylinders. Doing so would allow each polishing tool to be independently operable. Specifically, by retracting some of the tools, the device is 
	Belli, as modified by Panergo, teaches the electrospindles are fixed to said frame with mechanical devices (the electrospindles are instructed to extend or retract to a specific location by the pneumatic pistons. The guide pins, slots, and pneumatic pistons then fix the electrospindle’s location with respect to the frame. Additionally, the electrospindle is fixed to the frame indirectly through the pneumatic piston).  
Regarding claim 5, Belli, as modified by Panergo, teaches the claimed invention as rejected above in claim 4. Additionally, Belli, as modified, teaches characterized in that a rear face of the electrospindles (24) comprises respective pneumatic pistons (30) for adjusting a stroke and exposure of each said respective tool  fixed to the front face of said electrospindles (Belli, as modified in claim 4, now teaches respective pneumatic pistons attached to a rear face of each electrospindle for adjusting a stroke and exposure of each respective tool fixed to the front face of each electrospindle).
Regarding claim 6, Belli, as modified by Panergo, teaches the claimed invention as rejected above in claim 5. Belli, as modified, does not explicitly teach wherein the stroke is adjustable via the pneumatic pistons (30) with regard to the exposure of the tool (24) in a range of between 50 and 70 mm.
However, Panergo teaches the abrasive tools can be adjusted linearly for purposes of abrading via pneumatic cylinder 440 [0045-0046]. The applicant does not provide any criticality in having the adjustment range specifically being 50-70mm. Panergo does not detail the adjustment range specifically being 50-70 mm but the amount of adjustment would have been . 
Response to Arguments
3. Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 
Applicant argues Panergo does not teach or make obvious the amended language of claim 1. The examiner respectfully disagrees. Panergo is not relied upon to teach the amended claim language. Rather, Belli is relied upon to teach the amended language. See the above rejection for more details. 
Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sonehara et al. (US PGPUB 20150352716) teaches a robotic manipulator with two spindles mounted coplanarly to a frame.
Gariglio (US PGPUB 20040209557) teaches an apparatus with multiple spindles attached to a frame (fig. 1)
Hirashima (WO 2016104700) teaches a robotic manipulator with multiple spindles mounted to a frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723